EXHIBIT 10.2

HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JUNE 28, 2008)

1. Performance Share Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended from
time to time, the “Plan”) and upon the terms and conditions set forth herein
(these “Terms and Conditions”), Harris Corporation (the “Corporation”) has
granted to the employee receiving these Terms and Conditions (the “Employee”) a
Performance Share Award (the “Award”) of such number of shares of common stock,
$1.00 par value per share (the “Common Stock”), of the Corporation as set forth
in the Award Letter (as defined below) from the Corporation to the Employee
(such shares, as may be adjusted in accordance with Sections 1(c), 1(d) and 1(e)
of these Terms and Conditions, the “Performance Shares”). Such Award is subject
to the following Terms and Conditions (these Terms and Conditions, together with
the Corporation’s letter to the Employee specifying the number of shares subject
to the Award and the Performance Period and certain other terms (the “Award
Letter”) and the Statement of Performance Goals (as defined below) related
thereto, are referred to as the “Agreement”).

(a) Performance Period. For purposes of the Agreement, the “Performance Period”
shall be the Performance Period set forth and designated as such in the Award
Letter.

(b) Release of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Performance
Period and the satisfaction of the applicable tax withholding obligations, the
Corporation shall at its option, cause the Performance Shares as to which the
Employee is entitled pursuant hereto: (i) to be released without restriction on
transfer by delivery to the custody of the Employee of a stock certificate
registered in the name of the Employee or his or her designee or (ii) to be
credited without restriction on transfer to a book-entry account for the benefit
of the Employee or his or her designee maintained by the Corporation’s stock
transfer agent or its designee.

(c) Satisfaction of Performance Objectives.

(i) The Performance Shares are granted to the Employee subject to the
prohibitions on transfer set forth in Section 4 below, which shall lapse, if at
all, based upon attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals delivered to the
Employee at the time of the Award (the “Statement of Performance Goals”).

(ii) The number of Performance Shares actually earned shall be contingent upon
the attainment during the Performance Period of the performance objectives set
forth in the Statement of Performance Goals. The number of Performance Shares
actually earned shall be determined upon the expiration of the Performance
Period in accordance with the Statement of Performance Goals. The final
determination of the number of Performance Shares actually earned and to be
released without restriction on transfer will be authorized by the Harris Board
of Directors, the Board Committee, or its designee. Performance Shares will be
forfeited (A) if they are not earned at the end of the Performance Period or
(B) except as otherwise provided herein, if the Employee ceases to be employed
by the Corporation at any time prior to the expiration of the Performance
Period.

(iii) If employment is commenced after the first day of the first fiscal year of
the Performance Period (such commencement date is referred to as the “Start
Date”), the Employee shall be eligible to receive a pro-rata portion of the
Performance Shares which would have been issued to the Employee under the Award
at the end of the Performance Period determined in accordance with the prior
provisions of this Section 1(c), and the remaining Performance Shares subject to
the Award shall be automatically forfeited. Such forfeited portion shall be
measured by a fraction, of which the numerator is the number of days between the
first day of the first fiscal year of the Performance Period and the Start Date,
and the denominator is the number of days of the Performance Period. Other than
with respect to the final payout, the pro-ration pursuant to this Section will
not otherwise impact the Award (e.g., the Employee will have full voting rights
and will be entitled to receive dividend equivalent payments and other
distributions with respect to all Award shares).

(d) Rights During Performance Period. During the Performance Period, the
Employee may exercise full voting rights with respect to all Performance Shares
subject to the Award and shall be entitled to receive cash dividends and other
distributions paid with respect to the Performance Shares. If any such dividend
or distribution is paid in securities of the Corporation (including additional
shares of Common Stock), such securities shall be subject to the same
restrictions and conditions as the Performance Shares in respect of which such
dividend or distribution was made. If the number of outstanding shares of Common
Stock is changed as a result of a stock dividend, stock split or the like,
without additional consideration to the Corporation, the Performance Shares
subject to this Award shall be adjusted to correspond to the change in the
Corporation’s outstanding shares of Common Stock. For the avoidance of doubt,
upon the expiration of the Performance Period, the Employee may exercise voting
rights and shall be entitled to receive dividends and other distributions with
respect to the number of shares to which the Employee is entitled pursuant
hereto.

(e) Adjustments to Award. The number of Performance Shares subject to the Award
is based upon the assumption that the Employee shall continue to perform
substantially the same duties throughout the Performance Period, and such number
of Performance Shares may be reduced or increased by the Board of Directors or
the Board Committee or its designee without formal amendment of the Agreement to
reflect a change in duties during the Performance Period.

2. Forfeiture; Termination of Employment. Except in the event of a Change of
Control covered in Section 5 herein or as otherwise provided in the Award
Letter, if the Employee ceases to be an employee of the Corporation prior to the
expiration of the Performance Period:

(a) for any reason other than (i) death, (ii) permanent disability (as
determined by the Corporation), (iii) retirement after age 55 with ten or more
years of full-time service, or (iv) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Performance Shares
subject to the Award shall be automatically forfeited upon such termination of
employment; or

(b) due to (i) death, (ii) permanent disability, (iii) retirement after age 55
with ten or more years of full-time service, or (iv) involuntary termination of
employment by the Corporation other than for Misconduct, the Employee shall be
eligible to receive a pro-rata portion of the Performance Shares which would
have been issued to the Employee under the Award at the end of the Performance
Period determined in accordance with the provisions of Section 1(c) hereof, and
the remaining Performance Shares subject to the Award shall be automatically
forfeited. Such pro-rata portion shall be measured by a fraction, of which the
numerator is the number of days of the Performance Period during which the
Employee’s employment continued, and the denominator is the number of days of
the Performance Period. Termination of employment of the Employee by the
Corporation for deliberate, willful or gross misconduct, as determined by the
Corporation, shall constitute “Misconduct.”

3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of Performance Shares determined by the Board of Directors or the
Board Committee or its designee based upon such factors as the Board of
Directors or the Board Committee or its designee, as the case may be, in its
sole discretion may deem appropriate.

4. Prohibition Against Transfer. Until the expiration of the Performance Period
and payout of the Award pursuant to Section 1(b), the Award and the Performance
Shares subject to the Award and the rights granted under these Terms and
Conditions and the Agreement are not transferable except to family members or
trusts by will or by the laws of descent and distribution, provided that the
Award and the Performance Shares subject to the Award may not be so transferred
to family members or trusts except as permitted by applicable law or
regulations. Without limiting the generality of the foregoing, except as
aforesaid, until the expiration of the Performance Period and payout of the
Award pursuant to Section 1(b), the Award and such shares may not be sold,
exchanged, assigned, transferred, pledged, hypothecated, encumbered or otherwise
disposed of, shall not be assignable by operation of law, and shall not be
subject to execution, attachment, charge, alienation or similar process. Any
attempt to effect any of the foregoing shall be null and void and without
effect.

5. Change of Control. (a) Upon a Change of Control of the Corporation as defined
in Section 11.1 of the Plan, the performance objectives shall be conclusively
deemed to have been attained immediately upon the occurrence of such Change of
Control. The Performance Shares subject to the Award shall be released without
restriction on transfer to the Employee at the end of the Performance Period;
provided, however, that, following such Change of Control but prior to the end
of the Performance Period: (i) in the event of the Employee’s death, termination
due to permanent disability, retirement after age 55 with ten or more years of
full-time service, or involuntary termination other than for Cause, the
Performance Shares subject to the Award shall be vested immediately and released
without restriction on transfer as soon as administratively practicable; (ii) in
the event of the Employee’s resignation or termination for Cause, the
Performance Shares subject to the Award shall be forfeited; and (iii) in the
event of a “change in the Corporation’s capital structure,” the Performance
Shares subject to the Award shall be vested immediately and, at the election of
the Employee, released without restriction on transfer or shall be converted and
paid in cash. The amount of the cash payment made under this Section 5 will be
an amount equal to the number of Performance Shares subject to the Award
multiplied by the highest price per share paid in any transaction reported on
the New York Stock Exchange Composite Index: (A) during the sixty (60) day
period preceding and including the date of a “change in the Corporation’s
capital structure;” or (B) during the sixty (60) day period preceding and
including the date of the Change of Control. An Award in Performance Shares or
cash shall be paid as soon as administratively practicable following a “change
in the Corporation’s capital structure,” but no later than the end of the
calendar year in which the change in the Corporation’s capital structure occurs.

(b) For purposes hereof, a “change in the Corporation’s capital structure” shall
be deemed to have occurred if:

(i) the Common Stock is no longer the only class of the Corporation’s common
stock;

(ii) the Common Stock ceases to be, or is not readily, tradable on an
established securities market (in the United States) within the meaning of
Section 409 (l)(1) of the Internal Revenue Code of 1986, as amended;

(iii) the Corporation issues warrants, convertible debt, or any other security
that is exercisable or convertible into Common Stock, except for rights granted
under the Plan; or

(iv) the ratio of total debt to total capitalization exceeds 45 percent. Total
debt is the total debt for borrowed money. Total capitalization is consolidated
total assets of the Corporation less consolidated total liabilities of the
Corporation.

(c) “Cause” shall mean (i) a material breach by the Employee of the duties and
responsibilities of the Employee (other than as a result of incapacity due to
physical or mental illness) which is (A) demonstrably willful, continued and
deliberate on the Employee’s part, (B) committed in bad faith or without
reasonable belief that such breach is in the best interests of the Corporation
and (C) not remedied within fifteen (15) days after receipt of written notice
from the Corporation which specifically identifies the manner in which such
breach has occurred or (ii) the Employee’s conviction of, or plea of nolo
contendere to, a felony involving willful misconduct which is materially and
demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the
Corporation has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Corporation must notify the Employee of any event constituting Cause
within ninety (90) days following the Corporation’s knowledge of its existence
or such event shall not constitute Cause under these Terms and Conditions.

6. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time, and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they form a part. For the purposes of these Terms and
Conditions and the Agreement, (a) employment by the Corporation, any Subsidiary
or a successor to the Corporation shall be considered employment by the
Corporation, and (b) references to “termination of employment,” “cessation of
employment,” “ceases to be employed,” “ceases to be an Employee” or similar
phrases shall mean the last day actually worked (as determined by the
Corporation), and shall not include any notice period, or any period of
severance or separation pay or pay continuation (whether required by law or
custom or otherwise provided) following the last day actually worked. If the
Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Internal Revenue Code of 1986, as amended),
employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.

7. Securities Law Requirements. The Corporation shall not be required to issue
shares pursuant to the Award, to the extent required, unless and until (a) such
shares have been duly listed upon each stock exchange on which the Corporation’s
Common Stock is then registered; and (b) a registration statement under the
Securities Act of 1933 with respect to such shares is then effective.

8. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

9. Adjustments. Non-recurring losses or charges which are separately identified
and quantified in the Corporation’s audited financial statements and notes
thereto including, but not limited to, extraordinary items, changes in tax laws,
changes in generally accepted accounting principles, impact of discontinued
operations, restructuring charges, restatement of prior period financial
results, shall be excluded from the calculation of performance results for
purposes of the Plan. However, the Board Committee can choose to include any or
all such non-recurring items as long as inclusion of each such item causes the
Award to be reduced.

10. Impact of Restatement of Financial Statements upon Awards. If any of the
Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery: (a) by seeking repayment from the
Employee; (b) by reducing (subject to applicable law, including without
limitation, Section 409A of the Code and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Employee under any compensatory plan, program or arrangement
maintained by the Corporation, a Subsidiary or any of its Affiliates; (c) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Corporation’s otherwise
applicable compensation practices; or (d) by any combination of the foregoing or
otherwise.

11. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

